Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 
In response to Examiner’s communication on 2/2/2022, on 5/2/2022, Applicant amended Claim 1, 2, 4, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 19. Cancelled 5, 12, 18. 

Claims 1-4, 6-11, 13-17, and 19-20 are pending in this application and have been examined. 

	
Response to Amendment
Applicant's amendments to Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 19 are sufficient to overcome the 112(b) rejections set forth in the previous action. The 35 USC 112(b) rejections are hereby withdrawn. 

Applicant's amendments to Claims 1, 2, 4, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 19 are not sufficient to overcome the prior art rejections set forth in the previous action.

Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. 

Applicant submits, “There is no cross-referencing of the environmental condition data of the first set and the environmental classification of each hybrid, as is now recited in Claim 1.” Examiner respectfully disagrees. 

Under the broadest reasonable interpretation, Avey teaches, 
cross-referencing, using the server computer, the environmental condition data of the first set of historical agricultural data and the environmental classification of each of the one or more hybrid seeds represented in the ... of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield range improvement recommendation comprises a recommended change ...; (in at least [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158. [0090] Based on the inputs, a portfolio is created that includes a plurality of products 214, an associated number of acres 216 to plant for each product, a recommendation 217 of at least one hybrid seed product, a risk assessment 218, and revenue or crop insurance 219. Where multiple recommendations are made, the recommendations can be ranked. There is also an option to generate precision farming information 220 based on this information, such as a prescription map.  [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer...producing such a map or field-by-field recommendations where multiple products are recommended [0092] It should also be appreciated that the use of environmental classification and G×E interactions should be effectively communicated to customers. The effectiveness of the environmental classification process is based in part on its ability to use historical data from many locations so that all available data is used. This aspect of environmental classification would seem counter-intuitive to a customer who primarily relies upon personal knowledge in the local area. The customer's confidence in firsthand production knowledge can be used to assist in increasing confidence in environmental classification.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of one or more hybrid seeds; (in at least [0101] the system 20 allows customization of a seed variety or seed type. With reference to FIG. 6, the system 20 displays a large quantity of seed varieties for a user to select from...Each seed variety may include a seed profile, which may be comprised of a vast quantity of characteristics associated with that particular seed variety. Examples of seed profile characteristics include, but are not limited to, growing degree days, water demands, nutrient demands, relative maturity, days to maturity, projected yield, genetic information (e.g., resistance to Roundup—glyphosate, etc.) [0102] the system 20 allows customization of the growing degree days for seed variety. In one example, growing degree days is a heuristic tool useful in determining when a plant will reach various growth stages and expected water and nutrient usage. Growing degree days accounts for aspects of local weather and predict (and even control) a plant's pace towards maturity. Unless stressed by other agronomic factors, like moisture, the development rate from emergence to maturity for many plants depends upon the daily air temperature. Growing degree days is defined as the number of temperature degrees above a certain threshold base temperature, which varies among plant species. The base temperature is the temperature below which plant growth is zero or almost zero. The system 20 can calculate growing degrees each day as a maximum temperature plus the minimum temperature divided by 2 (or the mean temperature), minus the base temperature. The system 20 may accumulate growing degree days by adding each day's growing degrees contribution as the season progresses. Alternatively, the system 20 may utilize an hourly calculation instead of a daily (24 hour) calculation to allow for greater resolution. In an hourly calculation, such a calculation may include a weighted average calculated hourly and summed for the day. Further, the system 20 will account for the accumulation of growing degree days during the vegetative states and reproductive states of the crop. For example, the system 20 may consider the vegetative state of corn—planting, V2, V4, V6, V8, V10, V12, V14, V16—through the reproductive states—silks emerging, kernels in blister stage, dough state, denting, dented—until physiological maturity. The system 20 and the computing element 32 further utilize growing degree days in calculating the water requirements for a crop and whether water (or weather) is a limiting factor.)
cross-referencing, using the server computer, the environmental condition data of the ... of historical agricultural data and the environmental classification of each of the one or more hybrid seeds represented in the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield range improvement recommendation comprises a recommended change in seed density; (in at least [0087]  the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects  [0103] the system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area (e.g., number of seeds planted per acre). The seeding rate may be altered at any level of land area of interest. [0180] The system 20 and the computing element 32 can extrapolate projected yields for different varieties of seeds having different relative maturity dates. Further, for example with respect to the weather agronomic factor, the system 20 and the computing element 32 receive and analyze data associated with actual weather, historical weather, irrigation, growing degree days (GDD). [0181] The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but picks random combinations of agronomic factors, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations from which the user can identify the limiting agronomic factor.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Avey by, ...The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The second component is in communication with the first component and configured to receive the agricultural prescription from the first component. The second component is configured to output the at least one agricultural action. In one example, an agricultural system is provided and includes an agricultural device and an agricultural communication device including a network interface for receiving an agricultural prescription over a network. The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The agricultural device is configured to output the agricultural action...the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield... the system 20 allows customization of a seed variety or seed type. With reference to FIG. 6, the system 20 displays a large quantity of seed varieties for a user to select from...Each seed variety may include a seed profile, which may be comprised of a vast quantity of characteristics associated with that particular seed variety. Examples of seed profile characteristics include, but are not limited to, growing degree days, water demands, nutrient demands, relative maturity, days to maturity, projected yield, genetic information (e.g., resistance to Roundup—glyphosate, etc.)...the system 20 allows customization of the growing degree days for seed variety. In one example, growing degree days is a heuristic tool useful in determining when a plant will reach various growth stages and expected water and nutrient usage. Growing degree days accounts for aspects of local weather and predict (and even control) a plant's pace towards maturity. Unless stressed by other agronomic factors, like moisture, the development rate from emergence to maturity for many plants depends upon the daily air temperature. Growing degree days is defined as the number of temperature degrees above a certain threshold base temperature, which varies among plant species. The base temperature is the temperature below which plant growth is zero or almost zero. The system 20 can calculate growing degrees each day as a maximum temperature plus the minimum temperature divided by 2 (or the mean temperature), minus the base temperature. The system 20 may accumulate growing degree days by adding each day's growing degrees contribution as the season progresses. Alternatively, the system 20 may utilize an hourly calculation instead of a daily (24 hour) calculation to allow for greater resolution. In an hourly calculation, such a calculation may include a weighted average calculated hourly and summed for the day. Further, the system 20 will account for the accumulation of growing degree days during the vegetative states and reproductive states of the crop. For example, the system 20 may consider the vegetative state of corn—planting, V2, V4, V6, V8, V10, V12, V14, V16—through the reproductive states—silks emerging, kernels in blister stage, dough state, denting, dented—until physiological maturity. The system 20 and the computing element 32 further utilize growing degree days in calculating the water requirements for a crop and whether water (or weather) is a limiting factor...The system 20 and the computing element 32 can extrapolate projected yields for different varieties of seeds having different relative maturity dates. Further, for example with respect to the weather agronomic factor, the system 20 and the computing element 32 receive and analyze data associated with actual weather, historical weather, irrigation, growing degree days (GDD)...The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but picks random combinations of agronomic factors, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations from which the user can identify the limiting agronomic factor....The information received by the farmer, equipment operator or agricultural equipment may be associated with precision farming and may assist with performing agricultural actions that improve a crop's yield. In examples where a farmer or equipment operator receive the information, the farmer or equipment operator may operate agricultural equipment in accordance with the received information to perform one or more agricultural actions. In examples where agricultural equipment receives the information, the agricultural equipment may perform one or more agricultural actions with or without interaction by a user or farmer..., as taught by Starr, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Avey with the motivation of, ...be beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield....beneficial to a user who manages a large quantity of fields and desires to know the limiting factor that is having the largest impact on their entire group of fields...be beneficial to a user who only has a single field or wants to drill down to a more detailed level where individual fields can be analyzed...be beneficial to a user who has only a single field or has a field with many zones and wishes to understand the limiting factor of the entire field...be beneficial to a user that desires to know how each zone is performing...be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone...assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment...to plan or take appropriate action to improve the agronomics of a land area of interest... assist with performing agricultural actions that improve a crop's yield...capable of performing a wide variety of functionalities or operations that improve agronomic conditions... optimize a crop's yield based on the data...Optimizing the limiting agronomic factor for a particular field may require multiple sets of data... will assist with improving the agronomic conditions of a particular land area of interest that includes one or more fields and one or more crops...may assist with improving agronomic conditions of a land area of interest, field or crop as they relate to soil... The seed data communicated to the one or more devices 48, 52, 56 may assist with improving agronomic conditions of a particular land area of interest, field or crop as they relate to seed...assist with improving agronomic conditions of a particular land area of interest, field or crop as they relate to weather...to improve the agronomic conditions of a particular land area of interest, field and/or crop. In examples where more than one type of data is retrieved and analyzed, the multiple data may be contemplated in unison and their combined effect on agronomic conditions of a particular land area of interest, field and/or crop may be considered to improve the agronomic conditions...determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects...to improve performance of a monitor on which the resulting data and associated image may be displayed...to plan or take appropriate action to improve the agronomics of a land area of interest...assist with performing agricultural actions that improve a crop's yield..., as recited in Starr.

Examiner is interpreting Growing Degree Days, GDD, as historical environmental classification under the broadest reasonable interpretation. Since Examiner respectfully notes, GDD is calculated with historical averages and base temperature for a plant type as known in the art. See http://ndawn.ndsu.nodak.edu/help-corn-growing-degree-days.html, Corn growing degree days (GDD) are calculated by subtracting the plant's lower base or threshold temperature of 50 °F (10 °C) from the average daily air temperature in °F or °C. Average daily air temperature is calculated by averaging the daily maximum and minimum air temperatures measured in any 24-hour period. … The Normal Corn Growing Degree Days (GDD) for a specific date is the 30-year (1971-2000) average GDD. It is calculated by taking the average of all the GDD for the same date over 30 years, 1971-2000. For example, to obtain the Normal Corn GDD's for June 6, the number of Corn Growing Degree Days calculated for each June 6th during the 1971-2000 period (that is, June 6, 1971; June 6, 1972; June 6, 1973; ... ; June 6, 1999; June 6, 2000) are all averaged. This average is the Normal Corn GDD for June 6. This calculation procedure is repeated for every day of the growing season.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130198057A1 to Avey et al., (hereinafter referred to as “Avey”) in view of US Patent Publication to US20180014452A1 to Starr (hereinafter referred to as “Starr”) 

As per Claim 1, Avey teaches: 1. (Currently Amended) A computer-implemented method, comprising: ([0085]])
receiving, over a digital data communication network at a server computer, ([0085][0113])
a first set of historical agricultural data comprising grower yield range data and environmental condition data for one or more fields of a grower, and (in at least [0093] step 300 site-specific data collection for a land base is performed. Based on this site-specific data collection, in step 302, the land base is given an environmental classification. In addition to this information, the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification. )
a ... of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of one or more hybrid seeds; (in at least [0093]  the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification.)
cross-referencing, using the server computer, the environmental condition data of the first set of historical agricultural data and the environmental classification of each of the one or more hybrid seeds represented in the ... of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield range improvement recommendation comprises a recommended change ...; (in at least [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158. [0090] Based on the inputs, a portfolio is created that includes a plurality of products 214, an associated number of acres 216 to plant for each product, a recommendation 217 of at least one hybrid seed product, a risk assessment 218, and revenue or crop insurance 219. Where multiple recommendations are made, the recommendations can be ranked. There is also an option to generate precision farming information 220 based on this information, such as a prescription map.  [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer...producing such a map or field-by-field recommendations where multiple products are recommended [0092] It should also be appreciated that the use of environmental classification and G×E interactions should be effectively communicated to customers. The effectiveness of the environmental classification process is based in part on its ability to use historical data from many locations so that all available data is used. This aspect of environmental classification would seem counter-intuitive to a customer who primarily relies upon personal knowledge in the local area. The customer's confidence in firsthand production knowledge can be used to assist in increasing confidence in environmental classification.)
generating, using the server computer, predictive yield data for the one or more fields by applying the recommended change in seed density of the yield range improvement recommendation to the first set of historical agricultural data, the predictive yield data comprising predicted yield values for one or more growing years corresponding to the first set of historical agricultural data; (in at least [0093] FIG. 15 illustrates one example of the methodology of this aspect of the invention to assist in explaining these concepts to a producer. In step 300 site-specific data collection for a land base is performed. Based on this site-specific data collection, in step 302, the land base is given an environmental classification. In addition to this information, the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification. In step 308, the predicted results are compared with the actual results. The present invention also contemplates not requiring performance results from the producer until after the previous year's results have been predicted in case the producer is not confident that an independent prediction is made. [0094] In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year...The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year.)
generating, using the server computer, comparison yield data using the yield range data and the predictive yield data for the one or more fields, the comparison yield data comprising a comparison of yield ranges for the one or more growing years corresponding to the first set of historical agricultural data with predicted yield values for the one or more growing years corresponding to the first set of historical agricultural data; and (in at least [0093] FIG. 15 illustrates one example of the methodology of this aspect of the invention to assist in explaining these concepts to a producer. In step 300 site-specific data collection for a land base is performed. Based on this site-specific data collection, in step 302, the land base is given an environmental classification. In addition to this information, the type of hybrid selected in the previous year and its performance is provided by the producer in step 304. In step 306, a prediction is made as to the previous year's production based on environmental classification. In step 308, the predicted results are compared with the actual results. The present invention also contemplates not requiring performance results from the producer until after the previous year's results have been predicted in case the producer is not confident that an independent prediction is made. [0094] In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year...The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year.)
automatically controlling, using the server computer, based, at least in part, on the comparison yield data, an agricultural machine, which comprises a planter, to automatically plant a number of seeds per acre in the one or more fields as defined by the recommended change in seed density.  (in at least [0044] Subsequent to positioning and planning, the producer will grow the selected products 26 and measure the performance results 24. [0084] The recommendations 122 can include risk management tools, a recommended seed product, a recommended mix of seed products, production practice recommendations, such as chemical application information, or any number of other specific recommendations as may be appropriate based on the particular environmental profile 100 and producer profile 110. [0086] These and/or other modules are collectively the recommendation logic 142. In a simple case, the product selection algorithm module 134 would take information from the environmental profile 100, such as an environmental classification (“Temperate”, for example) in addition to information from the producer profile 110, such as a producer objective (“Maximize Yield”, “Risk Minimization”, “Low Harvest Moisture” for example) and match these criteria to products in the genotype-by-environment database 132. Of course, more specific criteria could be examined as would be the case with more complex environmental profile information and more complex producer profile information. [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158.   [0090] indicate which acres to plant with which hybrids, give specific production practice application (such as chemical application rates), or other recommendations. [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer. As shown in FIG. 14, different land areas within a producer's land base have different hybrids associated with them. The present invention contemplates producing such a map or field-by-field recommendations where multiple products are recommended. [0094] FIG. 16 illustrates one example of a screen display showing such comparisons. In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year. In addition, a risk assessment for each hybrid may also be provided. The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result. If the producer is confident in the method's ability to correctly predict a result, the producer will be more inclined to use the prediction made for the coming year. The present invention contemplates that the same or similar information can be presented in any number of ways. It should further be understood that such a demonstration assists in illustrating the accuracy of the system in predicting relative performance differences between seed products. Due to the number of potential variables and difficulty in controlling such variables, accurate prediction of absolute performance is generally not a reasonable goal. However by selecting appropriate environmental classifications, useful insight into relative performance can be provided. [0095] provides a method to use such records as a part of the environmental classification system to improve analysis and recommendations. This includes, but is not limited to, risk assessment, input recommendations, recommendations for production practices.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
a second set of historical agricultural data comprising a dataset of hybrid seed properties that describe a representative yield value and an environmental classification for each hybrid seed of one or more hybrid seeds; (in at least [0101] the system 20 allows customization of a seed variety or seed type. With reference to FIG. 6, the system 20 displays a large quantity of seed varieties for a user to select from...Each seed variety may include a seed profile, which may be comprised of a vast quantity of characteristics associated with that particular seed variety. Examples of seed profile characteristics include, but are not limited to, growing degree days, water demands, nutrient demands, relative maturity, days to maturity, projected yield, genetic information (e.g., resistance to Roundup—glyphosate, etc.) [0102] the system 20 allows customization of the growing degree days for seed variety. In one example, growing degree days is a heuristic tool useful in determining when a plant will reach various growth stages and expected water and nutrient usage. Growing degree days accounts for aspects of local weather and predict (and even control) a plant's pace towards maturity. Unless stressed by other agronomic factors, like moisture, the development rate from emergence to maturity for many plants depends upon the daily air temperature. Growing degree days is defined as the number of temperature degrees above a certain threshold base temperature, which varies among plant species. The base temperature is the temperature below which plant growth is zero or almost zero. The system 20 can calculate growing degrees each day as a maximum temperature plus the minimum temperature divided by 2 (or the mean temperature), minus the base temperature. The system 20 may accumulate growing degree days by adding each day's growing degrees contribution as the season progresses. Alternatively, the system 20 may utilize an hourly calculation instead of a daily (24 hour) calculation to allow for greater resolution. In an hourly calculation, such a calculation may include a weighted average calculated hourly and summed for the day. Further, the system 20 will account for the accumulation of growing degree days during the vegetative states and reproductive states of the crop. For example, the system 20 may consider the vegetative state of corn—planting, V2, V4, V6, V8, V10, V12, V14, V16—through the reproductive states—silks emerging, kernels in blister stage, dough state, denting, dented—until physiological maturity. The system 20 and the computing element 32 further utilize growing degree days in calculating the water requirements for a crop and whether water (or weather) is a limiting factor.)
cross-referencing, using the server computer, the environmental condition data of the ... of historical agricultural data and the environmental classification of each of the one or more hybrid seeds represented in the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields, wherein the yield range improvement recommendation comprises a recommended change in seed density; (in at least [0087]  the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects  [0103] the system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area (e.g., number of seeds planted per acre). The seeding rate may be altered at any level of land area of interest. [0180] The system 20 and the computing element 32 can extrapolate projected yields for different varieties of seeds having different relative maturity dates. Further, for example with respect to the weather agronomic factor, the system 20 and the computing element 32 receive and analyze data associated with actual weather, historical weather, irrigation, growing degree days (GDD). [0181] The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but picks random combinations of agronomic factors, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations from which the user can identify the limiting agronomic factor.)
automatically controlling, using the server computer, based, at least in part, on the comparison yield data, an agricultural machine, which comprises a planter, to automatically plant a number of seeds per acre in the one or more fields as defined by the recommended change in seed density (in at least [0074] The agricultural devices 56 may be a wide variety of agricultural devices including, but not limited to, tractors, planters, harvesters, sprayers, any input application device, irrigation devices, soil sampling devices, agronomic sensors, etc. The computing element 32 is also configured to communicate over one or more networks 44 with a single device at a time or multiple devices contemporaneously or intermittently. For example, the computing element 32 may communicate with a user's smartphone over a cellular network. Also, for example, the computing element 32 may communicate with a tractor over a cellular network. Further, for example, the computing element 32 may communicate with a user's personal computer over the Internet and communicate with the user's smartphone over a cellular network. [0086] For in-season scenarios, for example, actual data occurring in real time may be input into the computing element 32, the computing element 32 analyzes the data, outputs data to be viewed by a user, and the user may take action based on the outputted data or the outputted data may be communicated to an agricultural device to control operation of the agricultural device [0128]  the system may determine how many inches of rainfall (or water from another source) is required to move the seed population higher or lower in any desired increments (e.g., 1000 seeds) to achieve higher projected crop yields. For example, the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield. [0175] A user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest. Once a desired result has been achieved, the result may be used for crop planning. In one example, a user takes action in accordance with the desired result. In another example, data associated with the desired result may be downloaded and communicated, via the system 20 and computing element 32, to one or more agricultural devices where the one or more agricultural devices may operate in accordance with the data. [0184] The system 20 and the computing element 32 communicate data (e.g., an alert) associated with the new or change in limiting factor (e.g., see as illustrated in FIG. 19) to one or more devices over one or more networks 44. The system 20 and the computing element 32 continually analyze inputted data to determine the limiting factor and communicate any changes in limiting factor so appropriate action can be taken.[0187] The information received by the farmer, equipment operator or agricultural equipment may be associated with precision farming and may assist with performing agricultural actions that improve a crop's yield. In examples where a farmer or equipment operator receive the information, the farmer or equipment operator may operate agricultural equipment in accordance with the received information to perform one or more agricultural actions. In examples where agricultural equipment receives the information, the agricultural equipment may perform one or more agricultural actions with or without interaction by a user or farmer. [0192] the agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312. In such an example, the plurality of agricultural characteristics 312 may be associated with at least two of water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic.[0197] The first component 302 may be coupled to an agricultural device 320 in a variety of manners. The agricultural device may be any type of agricultural device and may pertain to large machines including, but not limited to, tractors, combines, sprayers, planters, irrigation systems, or any other type of large machine associated with agriculture, or smaller machines including, but not limited to, motors, pumps, valves, seed meters, rate controllers, sprinkler heads, pneumatic devices, hydraulic devices, actuators, or any other type of machine associated with agriculture)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Avey by, ...The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The second component is in communication with the first component and configured to receive the agricultural prescription from the first component. The second component is configured to output the at least one agricultural action. In one example, an agricultural system is provided and includes an agricultural device and an agricultural communication device including a network interface for receiving an agricultural prescription over a network. The agricultural prescription is comprised of at least one agricultural characteristic and at least one agricultural action. The agricultural device is configured to output the agricultural action...the system may decrease a total planting population from 34,000 seeds per acre to 33,000 seeds per acre based on soil moisture and provide recalculated projections on crop yield... the system 20 allows customization of a seed variety or seed type. With reference to FIG. 6, the system 20 displays a large quantity of seed varieties for a user to select from...Each seed variety may include a seed profile, which may be comprised of a vast quantity of characteristics associated with that particular seed variety. Examples of seed profile characteristics include, but are not limited to, growing degree days, water demands, nutrient demands, relative maturity, days to maturity, projected yield, genetic information (e.g., resistance to Roundup—glyphosate, etc.)...the system 20 allows customization of the growing degree days for seed variety. In one example, growing degree days is a heuristic tool useful in determining when a plant will reach various growth stages and expected water and nutrient usage. Growing degree days accounts for aspects of local weather and predict (and even control) a plant's pace towards maturity. Unless stressed by other agronomic factors, like moisture, the development rate from emergence to maturity for many plants depends upon the daily air temperature. Growing degree days is defined as the number of temperature degrees above a certain threshold base temperature, which varies among plant species. The base temperature is the temperature below which plant growth is zero or almost zero. The system 20 can calculate growing degrees each day as a maximum temperature plus the minimum temperature divided by 2 (or the mean temperature), minus the base temperature. The system 20 may accumulate growing degree days by adding each day's growing degrees contribution as the season progresses. Alternatively, the system 20 may utilize an hourly calculation instead of a daily (24 hour) calculation to allow for greater resolution. In an hourly calculation, such a calculation may include a weighted average calculated hourly and summed for the day. Further, the system 20 will account for the accumulation of growing degree days during the vegetative states and reproductive states of the crop. For example, the system 20 may consider the vegetative state of corn—planting, V2, V4, V6, V8, V10, V12, V14, V16—through the reproductive states—silks emerging, kernels in blister stage, dough state, denting, dented—until physiological maturity. The system 20 and the computing element 32 further utilize growing degree days in calculating the water requirements for a crop and whether water (or weather) is a limiting factor...The system 20 and the computing element 32 can extrapolate projected yields for different varieties of seeds having different relative maturity dates. Further, for example with respect to the weather agronomic factor, the system 20 and the computing element 32 receive and analyze data associated with actual weather, historical weather, irrigation, growing degree days (GDD)...The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but picks random combinations of agronomic factors, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations from which the user can identify the limiting agronomic factor....The information received by the farmer, equipment operator or agricultural equipment may be associated with precision farming and may assist with performing agricultural actions that improve a crop's yield. In examples where a farmer or equipment operator receive the information, the farmer or equipment operator may operate agricultural equipment in accordance with the received information to perform one or more agricultural actions. In examples where agricultural equipment receives the information, the agricultural equipment may perform one or more agricultural actions with or without interaction by a user or farmer..., as taught by Starr, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Avey with the motivation of, ...be beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield....beneficial to a user who manages a large quantity of fields and desires to know the limiting factor that is having the largest impact on their entire group of fields...be beneficial to a user who only has a single field or wants to drill down to a more detailed level where individual fields can be analyzed...be beneficial to a user who has only a single field or has a field with many zones and wishes to understand the limiting factor of the entire field...be beneficial to a user that desires to know how each zone is performing...be beneficial because it provides the ability to drill down to a very specific level and allow understanding and crop planning for the specific zone...assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment...to plan or take appropriate action to improve the agronomics of a land area of interest... assist with performing agricultural actions that improve a crop's yield...capable of performing a wide variety of functionalities or operations that improve agronomic conditions... optimize a crop's yield based on the data...Optimizing the limiting agronomic factor for a particular field may require multiple sets of data... will assist with improving the agronomic conditions of a particular land area of interest that includes one or more fields and one or more crops...may assist with improving agronomic conditions of a land area of interest, field or crop as they relate to soil... The seed data communicated to the one or more devices 48, 52, 56 may assist with improving agronomic conditions of a particular land area of interest, field or crop as they relate to seed...assist with improving agronomic conditions of a particular land area of interest, field or crop as they relate to weather...to improve the agronomic conditions of a particular land area of interest, field and/or crop. In examples where more than one type of data is retrieved and analyzed, the multiple data may be contemplated in unison and their combined effect on agronomic conditions of a particular land area of interest, field and/or crop may be considered to improve the agronomic conditions...determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects...to improve performance of a monitor on which the resulting data and associated image may be displayed...to plan or take appropriate action to improve the agronomics of a land area of interest...assist with performing agricultural actions that improve a crop's yield..., as recited in Starr.



As per Claim 2, Avey teaches:  (Currently Amended) The computer-implemented method of Claim 1, 
wherein cross-referencing the environmental condition data of the first set of historical agricultural data and the environmental classification of each of the one or more hybrid seeds represented in the ... of historical agricultural data comprises fuzzy matching of the environmental condition data of the first set of historical agricultural data with the environmental classification for ones of the hybrids seeds of the ... historical agricultural data.  (in at least [0056]-[0063][0086] Using the information in the producer profile 110, environmental profile 100, and genotype-by-environment database 132, the processor applies one or more of a product selection algorithm module 134, a product comparator 136, a production practice module and a risk comparator 138, and a product portfolio module 140. These and/or other modules are collectively the recommendation logic 142. In a simple case, the product selection algorithm module 134 would take information from the environmental profile 100, such as an environmental classification (“Temperate”, for example) in addition to information from the producer profile 110, such as a producer objective (“Maximize Yield”, “Risk Minimization”, “Low Harvest Moisture” for example) and match these criteria to products in the genotype-by-environment database 132. Of course, more specific criteria could be examined as would be the case with more complex environmental profile information and more complex producer profile information.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
wherein cross-referencing the environmental condition data of the ... of historical agricultural data and the environmental classification of each of the one or more hybrid seeds represented in the second set of historical agricultural data comprises fuzzy matching of the environmental condition data of the first set of historical agricultural data with the environmental classification for ones of the hybrids seeds of the second set of historical agricultural data (in at least [0087]  the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects  [0103] the system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area (e.g., number of seeds planted per acre). The seeding rate may be altered at any level of land area of interest. [0180] The system 20 and the computing element 32 can extrapolate projected yields for different varieties of seeds having different relative maturity dates. Further, for example with respect to the weather agronomic factor, the system 20 and the computing element 32 receive and analyze data associated with actual weather, historical weather, irrigation, growing degree days (GDD). [0181] The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but picks random combinations of agronomic factors, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations from which the user can identify the limiting agronomic factor.)

The reason and rationale to combine Avey and Starr is the same as recited above. 





As per Claim 3, Avey teaches:  (Original) The computer-implemented method of Claim 1, further comprising: 
in response to generating the yield range improvement recommendation for each of the one or more fields, automatically ordering an increased, decreased, or same number of seed bags based on the recommended change in seed population for the one or more fields.  (in at least [0097] a benefit to suppliers of agricultural inputs to have producers provide the best results. To increase the likelihood of those results the present invention provides for promoting the use of environmental classification or other systems that take into account G×E interactions by providing a financial incentive to producers for doing so. The financial incentive can take on one or more of many different types. This can include a rebate on purchase price, financing for purchases at lower than normal rates such as prime or prime minus 1 percent financing... If the producer accepted the recommendation and made purchases based on the recommendation then the producer would receive the additional financial incentive. The recommendation may include the selection of one or more specific products, or may include a recommendation that one or more products be selected from a particular set of products. )


As per Claim 4, Avey teaches: (Currently Amended) The computer-implemented method of Claim 1, 
wherein the yield range improvement recommendation further includes a recommended change in seed population type; and (in at least [0108] The revenue guarantee may be set at least partially based on whether or not the insured uses environmental classification methodologies, or a particular product or service which uses environmental classification in making crop production decisions such as type of seed product to use, mix of seed product to use, chemical usage, or other crop production decisions)
wherein automatically controlling the agricultural machine further comprises automatically controlling ... plant the one or more fields as defined by the recommended change in seed population type.   (in at least [0044] Subsequent to positioning and planning, the producer will grow the selected products 26 and measure the performance results 24. [0084] The recommendations 122 can include risk management tools, a recommended seed product, a recommended mix of seed products, production practice recommendations, such as chemical application information, or any number of other specific recommendations as may be appropriate based on the particular environmental profile 100 and producer profile 110. [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158.   [0090] indicate which acres to plant with which hybrids, give specific production practice application (such as chemical application rates), or other recommendations. [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer. As shown in FIG. 14, different land areas within a producer's land base have different hybrids associated with them. The present invention contemplates producing such a map or field-by-field recommendations where multiple products are recommended.  [0095] provides a method to use such records as a part of the environmental classification system to improve analysis and recommendations. This includes, but is not limited to, risk assessment, input recommendations, recommendations for production practices.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
wherein automatically controlling the agricultural machine further comprises automatically controlling the agricultural machine to automatically plant the one or more fields as defined by the recommended change in seed population type  (in at least [0074] The agricultural devices 56 may be a wide variety of agricultural devices including, but not limited to, tractors, planters, harvesters, sprayers, any input application device, irrigation devices, soil sampling devices, agronomic sensors, etc. The computing element 32 is also configured to communicate over one or more networks 44 with a single device at a time or multiple devices contemporaneously or intermittently. For example, the computing element 32 may communicate with a user's smartphone over a cellular network. Also, for example, the computing element 32 may communicate with a tractor over a cellular network. Further, for example, the computing element 32 may communicate with a user's personal computer over the Internet and communicate with the user's smartphone over a cellular network. [0086] For in-season scenarios, for example, actual data occurring in real time may be input into the computing element 32, the computing element 32 analyzes the data, outputs data to be viewed by a user, and the user may take action based on the outputted data or the outputted data may be communicated to an agricultural device to control operation of the agricultural device [0132]  The system 20 may facilitate customization of any number of the above characteristics in any combination and all of such possibilities are intended to be within the spirit and scope of the present disclosure. For pre-season crop planning, customizing the various characteristics in different permutations provides the user with the ability to forecast and select the proper crop to plant in the upcoming season. Selecting the proper crop is much more difficult than just planting the same crop that was planted last year, which is the case for many farmers. Many seed varieties exist that have various demands (e.g., water demands, sunlight demands, nutrient demands, etc.). Since soil characteristics and weather patterns differ from year to year, the system 20 provides a user with the ability to consider these changes and select the proper seed variety, amount and type of inputs, etc., for the upcoming year. For in-season crop management, growing conditions alter along the way such as, for example, nutrient requirements, temperature, rainfall, other weather conditions, water demands, etc., and the system 20 provides the user with the ability to update a wide variety of growing conditions in order to modify the forecasted crop performance to reflect reality. This enables a user to make adjustments in the field (e.g., irrigation, nutrient increase or decrease, other input increase or decrease, harvest sooner or later, etc.) based on the real conditions in the field.  [0175] A user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest. Once a desired result has been achieved, the result may be used for crop planning. In one example, a user takes action in accordance with the desired result. In another example, data associated with the desired result may be downloaded and communicated, via the system 20 and computing element 32, to one or more agricultural devices where the one or more agricultural devices may operate in accordance with the data. [0184] The system 20 and the computing element 32 communicate data (e.g., an alert) associated with the new or change in limiting factor (e.g., see as illustrated in FIG. 19) to one or more devices over one or more networks 44. The system 20 and the computing element 32 continually analyze inputted data to determine the limiting factor and communicate any changes in limiting factor so appropriate action can be taken.[0187] The information received by the farmer, equipment operator or agricultural equipment may be associated with precision farming and may assist with performing agricultural actions that improve a crop's yield. In examples where a farmer or equipment operator receive the information, the farmer or equipment operator may operate agricultural equipment in accordance with the received information to perform one or more agricultural actions. In examples where agricultural equipment receives the information, the agricultural equipment may perform one or more agricultural actions with or without interaction by a user or farmer. [0192] the agricultural prescription 310 is comprised of a plurality of agricultural characteristics 312. In such an example, the plurality of agricultural characteristics 312 may be associated with at least two of water, nitrogen, seed variety, seed rate, a pest, an undesired plant and a fungus, or any other agricultural characteristic.[0197] The first component 302 may be coupled to an agricultural device 320 in a variety of manners. The agricultural device may be any type of agricultural device and may pertain to large machines including, but not limited to, tractors, combines, sprayers, planters, irrigation systems, or any other type of large machine associated with agriculture, or smaller machines including, but not limited to, motors, pumps, valves, seed meters, rate controllers, sprinkler heads, pneumatic devices, hydraulic devices, actuators, or any other type of machine associated with agriculture .)

The reason and rationale to combine Avey and Starr is the same as recited above. 




As per Claim 6, Avey teaches: (Currently Amended) The computer-implemented method of Claim 1, 
wherein the first set of historical agricultural data further comprises hybrid seed population data, planted acreage data, and crop rotation data for the one or more fields of the grower; and (in at least [0056] Base models group or classify the locations used to test the hybrids, include several variance components, and stratify the hybrids, for example, according to locations among station-year combinations, locations, or other chosen variances. Of course instead of using stations, the locations can be associated with strip trials, on-farm comparisons, or based on information acquired from producers or others. [0089] FIG. 12 and FIG. 13 illustrate embodiments of user interfaces to use in precision farming applications. In FIG. 12, the user interface 170 includes site-specific information associated with location information 172. The present invention contemplates that other site-specific information or historical information is accessible based on the location information 172 and may be used in product selections. In addition, environment and production information is collected. Examples of such information includes maturity days 176, input traits 178, output traits 180, seed treatment 182, tillage practices 174 used, the planting population 184, nitrogen utilization 186, and drought impact based on environmental classification drought frequency information 187 and soil type. In addition, field attribute information 185, such as, but not limited to crop history, soils, or other information, may be used. [0090] Site specific information is collected such as location 172, soil type 174, and number of acres 202. In addition, there is the option to import precision farming data 204 as well as import environment of frequency data 205. There are also the options to set production practices, set environmental assumptions, set risk levels, and set the maximum number of hybrids 212. [0091] a single producer or other user may have operations in a number of geographically diverse locations, and not necessarily the nearby fields illustrated in FIG. 14.)
further comprising cross-referencing, using the server computer, the hybrid seed population data, the planted acreage data, and/or the crop rotation data of the first set of historical agricultural data and the ... of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields.  (in at least [0076] G×E analysis will help in understanding the type and size of G×E interactions expected in a given region. The present inventors contemplate that proper selection of hybrids for a particular land base will improve agricultural potential of certain geographic areas by maximizing the occurrence of crop performance through the use of the environmental classification  [0088] FIG. 11, a recommendation is given which includes a plurality of products 154, an associated number of acres 156 associated with each of the products, a risk/probability assessment 157, and a recommended crop revenue assurance 158. [0090] Based on the inputs, a portfolio is created that includes a plurality of products 214, an associated number of acres 216 to plant for each product, a recommendation 217 of at least one hybrid seed product, a risk assessment 218, and revenue or crop insurance 219. Where multiple recommendations are made, the recommendations can be ranked. There is also an option to generate precision farming information 220 based on this information, such as a prescription map.  [0091] FIG. 14 illustrates one example of a field-by-field analysis showing product recommendations for a land base of a producer...producing such a map or field-by-field recommendations where multiple products are recommended [0092] It should also be appreciated that the use of environmental classification and G×E interactions should be effectively communicated to customers. The effectiveness of the environmental classification process is based in part on its ability to use historical data from many locations so that all available data is used. This aspect of environmental classification would seem counter-intuitive to a customer who primarily relies upon personal knowledge in the local area. The customer's confidence in firsthand production knowledge can be used to assist in increasing confidence in environmental classification. [0096] In FIG. 16, performance predictions (yield) are made for a number of different hybrids for both the previous year and the current year. In addition, a risk assessment for each hybrid may also be provided. The producer can compare the prediction for the previous year with the actual performance for that year in order to understand how well the environmental classification method can predict a result.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
further comprising cross-referencing, using the server computer, the hybrid seed population data, the planted acreage data, and/or the crop rotation data of the ... of historical agricultural data and the second set of historical agricultural data to generate a yield range improvement recommendation for each of the one or more fields (in at least [0087]  the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date, determine the most appropriate seed rate (e.g., how many seeds to plant per acre), determine the most appropriate amounts of inputs to apply to a crop, determine which inputs to apply to a crop, determine most appropriate time to harvest the crop, improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects  [0103] the system 20 allows customization of a seeding rate or amount of seed planted per a particular size land area (e.g., number of seeds planted per acre). The seeding rate may be altered at any level of land area of interest. [0180] The system 20 and the computing element 32 can extrapolate projected yields for different varieties of seeds having different relative maturity dates. Further, for example with respect to the weather agronomic factor, the system 20 and the computing element 32 receive and analyze data associated with actual weather, historical weather, irrigation, growing degree days (GDD). [0181] The system 20 and the computing element 32 receive and analyze all the sub-categories of the three main agronomic factors and determine the percentage crop yield loss for each of the soil agronomic factor, the seed agronomic factor and the weather agronomic factor. In one example, the system 20 and the computing element 32 analyze all possible iterations of agronomic factors, to solve for the limiting agronomic factor. In another example, the system 20 and computing element 32 does not analyze all of the possible iterations but picks random combinations of agronomic factors, establishes upper and lower limits for yield loss, and continues iterating until the dataset has been narrowed down to only a handful of combinations from which the user can identify the limiting agronomic factor. [0187] a farmer, equipment operator or agricultural equipment may receive information while at an area of interest (e.g., a field). The information received by the farmer, equipment operator or agricultural equipment may be associated with precision farming and may assist with performing agricultural actions that improve a crop's yield. )

The reason and rationale to combine Avey and Starr is the same as recited above. 




7. (Currently Amended) The computer-implemented method of Claim 6,  
wherein the ... of historical agricultural data further comprises aggregate seed population data, aggregate planted acreage data, and aggregate crop rotation data from a plurality of growers.  (in at least [0056] Base models group or classify the locations used to test the hybrids, include several variance components, and stratify the hybrids, for example, according to locations among station-year combinations, locations, or other chosen variances. Of course instead of using stations, the locations can be associated with strip trials, on-farm comparisons, or based on information acquired from producers or others. [0089] FIG. 12 and FIG. 13 illustrate embodiments of user interfaces to use in precision farming applications. In FIG. 12, the user interface 170 includes site-specific information associated with location information 172. The present invention contemplates that other site-specific information or historical information is accessible based on the location information 172 and may be used in product selections. In addition, environment and production information is collected. Examples of such information includes maturity days 176, input traits 178, output traits 180, seed treatment 182, tillage practices 174 used, the planting population 184, nitrogen utilization 186, and drought impact based on environmental classification drought frequency information 187 and soil type. In addition, field attribute information 185, such as, but not limited to crop history, soils, or other information, may be used. [0090] Site specific information is collected such as location 172, soil type 174, and number of acres 202. In addition, there is the option to import precision farming data 204 as well as import environment of frequency data 205. There are also the options to set production practices, set environmental assumptions, set risk levels, and set the maximum number of hybrids 212. [0091] a single producer or other user may have operations in a number of geographically diverse locations, and not necessarily the nearby fields illustrated in FIG. 14.)

Although implied, Avey does not expressly disclose the following limitations, which however, are taught by Starr,
wherein the second set of historical agricultural data further comprises aggregate seed population data, aggregate planted acreage data, and aggregate crop rotation data from a plurality of growers (in at least [0077]  allow one or more users to communicate information between one another that may be relevant to soil, seed and weather status, status updates of current crops for peer farmers, or prescriptions and strategies of peer farmers. On some occasions, the system 20 may receive data via a social network from other users and store said data in an appropriate database(s). In one example, pest problems on a nearby field operated by another farmer may be relevant to the user's fields; i.e., rootworm or aphids on a nearby field with a crop similar to a user's fields..  [0092] data associated with the land such as, for example, a name of the farmer/grower, name of the farm, name of the land or field. Then the user may select a land area of interest (e.g., a common land unit) from a farm service agency (FSA) including field maps with the system 20. If the land area of interest includes more than one field, the user may select multiple land areas of interest from the FSA and such land areas of interest may be grouped together and associated with the data input by the user. [0100] Customization of attributes or characteristics associated with the land area of interest provides more accuracy to the system 20. In some cases, land data obtained from one or more sources (e.g., GIS, SSURGO, etc.) may not be as accurate as possible for the land area of interest. The land area of interest may have different land characteristics from year to year or may have different characteristics compared to the neighboring land or other land grouped together in the one or more sources. Thus, it is desirable for the system 20 to provide as much customization as possible to reflect, as close as possible, the reality of the land area of interest. [0109] The system 20 may customize soil type at any level with respect to land areas of interest. For example, the system 20 may customize at a zone by zone level, a field level, or a group level comprising a plurality of fields. Referring again to FIG. 4, in this example, a user may customize the soil type of each zone via the system 20 as desired. [0167] a user may select via the system 20 a group including a plurality of fields. The system 20 and the computing element 32 will provide (in any of the manners described above or alternatives thereof, all of which are intended to be within the sprit and scope of the present disclosure) the projections and/or other data associated with group. If a group is selected, the projection may include a weighted average sum of the crop yield for all of the crops included in this group of fields. This projection provided at this level by the system 20 may be beneficial to a user who manages a large quantity of fields and desires to know their overall crop yield. As data inputted into the system 20 and the computing element 32 changes (e.g., weather, inputs, etc.), the crop yield may change. The system 20 and the computing element 32 may communicate this change to one or more devices over one or more networks 44. This communication may also be referred to as an alert. The amount of change necessary to initiate an alert may be any size. In one example, the amount of change may be a unit of measure associated with crop yield such as, for example, bushels per acre (bpa).)

The reason and rationale to combine Avey and Starr is the same as recited above. 


As per Claim 8-11, 13-14 and 15-17, 19-20, for One or more non-transitory computer-readable storage media (see at least Avey [0085]) and A server computer system (see at least Avey [0085]), respectively, substantially recite the subject matter of Claim 1-4, 6-7 and are rejected based on the same reasoning and rationale.


Conclusion
Relevant prior art not relied upon:
 Avey2, US20140067745A1, Methods, apparatuses and computer program products are provided for providing targeted recommendations of agricultural inputs based on a given localized usage context. Methods are provided that include receiving one or more indications of the localized usage context, determining one or more suggested agricultural inputs based on the usage context, and causing the one or more suggested agricultural inputs to be provided. In the context of a further method, a plurality of usage scenarios may be presented for selection, each of the usage scenarios being associated with one or more additional indications of the localized usage context. According to an additional method, probabilities of achieving target and minimum acceptable yields may be determined and presented along with the usage scenarios, thereby allowing a user to select one or more usage scenarios in order to receive the input recommendations based thereon.

Starr2, US20160309646A1, In one aspect, an agricultural system is provided and includes an information gathering component and a computing element. The information gathering component is configured to gather information pertaining to at least one agronomic characteristic of a land area of interest and generate agricultural data associated with the gathered information. The agricultural data is configured to be transmitted over a network. The computing element includes a processor and a memory. The computing element is configured to receive at least one of the agricultural data from the information gathering component and agricultural data from a source. The computing element is configured to determine an agronomic ratio associated with two agronomic characteristics based on the received data, and the computing element is configured to generate agronomic ratio data associated with the agronomic ratio. The agronomic ratio data is configured to be transmitted over the network.

Motavalli, US20120083907A1, Methods and products are provided for facilitating application of variable-product agrochemicals, such as fertilizer, to an application area, such as a field. The fertilizer or agrochemical may include a single fertilizer or agrochemical type or a mixture. In one embodiment, a fertilizer-application area is divided into application cells, and a fertilizer product is determined for each cell, based on zones of the application area with a similar characteristic, such as topographic wetness index levels. Based on a determined product for each cell, instructions for controlling an agrochemical applicator are automatically generated.

Wiles, US9563852B1, A pest and disease modeling framework for precision agriculture applies weather information, pest biological characteristics, and crop management data to anonymous crowd-sourced observations of pest presence for a reporting field. A risk assessment profile of pest occurrence for targeted fields in proximity to reporting fields is modeled to generate field-specific measures for pest management of pest infestation. The pest and disease modeling framework matches and filters weather and crop information in infested and pest-free fields based on the anonymous, crowd-sourced reporting of an existing pest presence, by evaluating similarities in pest-relevant data. Fields that are similar to infested fields have the highest risk of infestation, and the modeling framework provides output data in the form of a prediction of pest occurrence based on the risk assessment profile.

NDAWN, 2011, http://ndawn.ndsu.nodak.edu/help-corn-growing-degree-days.html, The Normal Corn Growing Degree Days (GDD) for a specific date is the 30-year (1971-2000) average GDD. It is calculated by taking the average of all the GDD for the same date over 30 years, 1971-2000. For example, to obtain the Normal Corn GDD's for June 6, the number of Corn Growing Degree Days calculated for each June 6th during the 1971-2000 period (that is, June 6, 1971; June 6, 1972; June 6, 1973; ... ; June 6, 1999; June 6, 2000) are all averaged. This average is the Normal Corn GDD for June 6. This calculation procedure is repeated for every day of the growing season

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623